UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
SEAN A. GILMORE, Case No. 1:18-cv-349
Plaintiff,
Barrett, J.
Vs, Litkovitz, M.J.
DOCTOR EDDY, et al., REPORT AND RECOMMENDATION
Defendants.

Plaintiff, a prisoner at the Northeast Ohio Correctional Center, in Youngstown, Ohio, has
filed a pro se civil rights complaint against defendants Dr. Eddy, Dr. Hede, and Dr. Wolf for
alleged violations of his rights while he was housed at the Warren Correctional Institution, in
Lebanon, Ohio. (Doc. 1 & 1-2).! Plaintiff was granted leave to proceed in forma pauperis and
service of process was ordered on the defendants. (Docs. 7, 8). This matter is before the Court
on defendants’ motion to dismiss the complaint on the basis that plaintiff may not proceed in this
matter in forma pauperis under 28 U.S.C. § 1915(g) (Doc. 16) and plaintiff's memoranda in
opposition (Docs. 18, 19).

A prisoner’s right to proceed in forma pauperis has now been restricted by Congress. In
accordance with section 804(d) of the Prison Litigation Reform Act (PLRA) of 1995, Pub. L.
No. 104-134, 110 Stat. 1321, amending 28 U.S.C. § 1915:

(g) In no event shall a prisoner bring a civil action or appeal a judgment in a civil

action or proceeding under this section if the prisoner has, on 3 or more prior

occasions, while incarcerated or detained in any facility, brought an action or appeal

in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the

prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

 

'Plaintiff has submitted two versions of his complaint to the Court. (See Doc. | & 1-2). The Court understands the
operative complaint in this case to consist of both versions of the complaint (Doc. 1 & 1-2).
Defendants contend that Mr. Gilmore should have been barred from filing this civil
action in forma pauperis because he has had three cases dismissed on the grounds that they are
frivolous or malicious, or fail to state a claim upon which relief may be granted. (Doc. 16 at 3).
A review of the docketing records maintained by the federal judiciary shows this to be correct.
See Gilmore v. Hitchens, No. 2:17-cv-52, 2017 WL 6035233 (S.D. Ohio Jan. 24, 2018)
(dismissing case for failing to state a claim), appeal dismissed, No. 18-3191, 2018 WL 4172737
(6th Cir. April 11, 2018); Gilmore v. Russian, No. 2:16-cv-1133, 2017 WL 2633524 (S.D. Ohio
June 19, 2017) (dismissing case as frivolous); Gilmore v. Officer Bush, No. 3:16-cv-1975, 2017
WL 1549928 (N.D. Ohio May 1, 2017) (dismissing case for failure to state a claim).? All of
these dismissals occurred prior to the filing of the complaint in this case on May 14, 2018. In
addition, the District Court in the Northern District of Ohio recently determined that plaintiff was
a “three-striker” within the meaning of 28 U.S.C. § 1915(g) due to his litigation history and
denied plaintiff leave to proceed in forma pauperis. See Gilmore v. Turner, No. 3:18-cv-900
(N.D. Ohio Aug. 3, 2018), aff'd, No. 18-4167 (6th Cir. Mar. 18, 2019). (Doc. 16, Ex. A-1).
Plaintiff's previous dismissals, prior to the filing of this action, should have resulted in the denial
of plaintiff's motion to proceed in forma pauperis in the instant case.

In view of his three “strikes,” plaintiff may not proceed in forma pauperis unless he falls
within the statutory exception set forth in 28 U.S.C. § 1915(g), which applies to prisoners who are
“under imminent danger of serious physical injury.” Under the plain language of the statute,
plaintiff must be in imminent danger at the time that he seeks to file his suit in federal court to

qualify for the exception to the “three strikes” provision of § 1915(g). See Vandiver v. Vasbinder,

 

? The Court may take judicial notice of proceedings in its own and other courts of record. See Rodic v. Thistledown
Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Public Bank, 417 F.2d 75, 82 83 (6th Cir.
1969). See also National Union Fire Ins. Co. v. VP Bldgs., Inc., 606 F.3d 835, 839 n.2 (6th Cir. 2010); Lyons v.
Stovall, 188 F.3d 327, 333 n.3 (6th Cir. 1999).
416 F. App’x 560, 561-62 (6th Cir. 2011) (and cases cited therein) (holding in accordance with
other circuit courts that “the plain language of § 1915(g) requires the imminent danger to be
contemporaneous with the complaint’s filing”); accord Chavis v. Chappius, 618 F.3d 162, 169
(2nd Cir. 2010) (citing Malik v. McGinnis, 293 F.3d 559, 563 (2nd Cir. 2002)); Ciarpaglini v.
Saini, 352 F.3d 328, 330 (7th Cir. 2003); Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir, 2003);
Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3rd Cir. 2001) (en banc); Medberry v. Butler, 185
F.3d 1189, 1193 (11th Cir. 1999); Banos v. O’Guin, 144 F.3d 883, 884 (Sth Cir. 1998) (per
curiam); Chase v. O'Malley, 466 F. App’x 185, 186-87 (4th Cir. 2012) (per curiam). Cf Pointer
v. Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007). “By using the term ‘imminent,’ Congress
indicated that it wanted to include a safety valve for the ‘three strikes’ rule to prevent impending
harms, not those harms that had already occurred.” Abdul-Akbar, 239 F.3d at 315.

The Court is unable to discern from plaintiff's complaint any facts showing he meets the
statutory exception. Plaintiff complains he was denied medical treatment for an eye condition
while he was an inmate at the Warren Correctional Institution sometime in 2017. However, he
filed this action after he was transferred to Northeast Ohio Correctional Center, in Youngstown,
Ohio in May of 2018. Because plaintiff has failed to allege particular facts showing any
immediate or impending serious physical injury in existence at the time he commenced this
action, as opposed to a harm that has already occurred, he does not meet the exception to the
“three strikes” rule set forth in 28 U.S.C. § 1915(g).

For these reasons, plaintiff was barred from filing this action in forma pauperis under 28
U.S.C. § 1915(g), the Court improvidently granted his motion to proceed in forma pauperis, and

plaintiff's in forma pauperis status should be revoked.
IT IS THEREFORE RECOMMENDED THAT:

1. Defendants’ motion to dismiss, which the Court construes as a motion to revoke
plaintiff's in forma pauperis status, should be GRANTED.

2. Plaintiff be ordered to pay the full $400 fee ($350 filing fee plus $50 administrative fee)
required to commence this action within thirty (30) days, and that plaintiff be notified that his
failure to pay the full $400 fee within thirty days will result in the dismissal of his action. See In
re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

3. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an
appeal of any Order adopting this Report and Recommendation would not be taken in good faith.

See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

 

Date: S/12// q
Fdxw L. ee

United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

SEAN A. GILMORE, Case No. 1:18-cv-349

Plaintiff,

Barrett, J.

VS. Litkovitz, M.J.
DOCTOR EDDY, et al.,

Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the proposed
findings and recommendations. This period may be extended further by the Court on timely
motion for an extension. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
